Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response and amendments to the claims filed 02/25/2022 have been acknowledged. Claims 1 and 25 have been amended. Claim 28 has been cancelled. Claims 29 and 30 are newly added. Applicant’s amendments to the claims the rejection made under 35 U.S.C. 112(d) previously set forth in the Non-Final Office Action of 08/25/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 5, 6, 8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ostertag et al (US2019/0177421A1, of record), hereinafter Ostertag, in view of Poirot et al (WO2015136001A1, of record), hereinafter, Poirot, and Barsov (Barsov, Eugene V. Immunotherapy vol. 3,3 (2011): 407-21, of record). 
Ostertag teaches a chimeric antigen receptor referred to as A08 comprising a BCMA-specific fibronectin type III (FN3) domain of SEQ ID NO: 41 which corresponds to the FN3 domain of SEQ ID NO: 17 recited in the instant claims (see entire document, in particular, Abstract, Summary of Invention specifically Para. 0013, Claims, and enclosed sequence alignment). The chimeric antigen receptor can comprise a CD8α signal peptide (Para. 0007), a CD8α hinge region (Para. 0011), a CD8α transmembrane domain, (Para. 0008), a 4-1BB co-stimulatory domain (Para. 0010), and a CD3 zeta intracellular signaling domain (Para. 0084). Additionally, the chimeric antigen receptors can be expressed on the surface of immune cells, including T cells (Para. 0048). Ostertag further discloses pharmaceutical compositions comprising the chimeric antigen receptors and a pharmaceutically acceptable excipient (Para. 0014). 
Ostertag does not teach that the T cell is an immortalized T cell line that does not express at least one endogenous T cell receptor and beta-2-microglobulin (B2M). 
However, Poirot teaches an engineered T cell in which beta 2-microglobulin (B2M) and at least one T cell receptor component such as TCR-alpha are knocked out to make the T cell less alloreactive (see entire document, in particular, Abstract, Summary of Invention, and Claims). Specifically, the inhibition of expression of B2M is achieved by using an antisense oligonucleotide, ribozyme, or interfering RNA (RNAi) molecule. Further, a TAL-nuclease, meganuclease, zing-finger nuclease (ZFN), or RNA guided endonuclease (such as, Cas9) can be used to selectively inactivate genes encoding components of the TCR complex, including those involved in self recognition (Page 6, Ln. 1-9). 
Barsov further teaches the immortalization of human antigen-reactive T cells by introducing the ectopically expressed TERT gene (see entire document, in particular, Pages 8 – 11 under “TERT-immortalized Human T cells maintain Antigen Specificity & Primary Cell Characteristics” section).
It would have been obvious to one of ordinary skill in the art to modify the CAR T cells disclosed by Ostertag such that they are immortalized and do not express an endogenous T cell receptor and beta-2-microglobulin. One of ordinary skill in the art would have been motivated to do so because knocking out an endogenous T cell receptor and beta-2-microglobulin make the T cells less alloreactive and TERT immortalization can be used to increase the survival of the T cells and to protect them from apoptosis (Page 9, Para. 2 under “Immortalization of human T-cell lines & clones by TERT overexpression” section). Therefore, one would expect that an immortalized engineered CAR T cell lacking an endogenous T cell receptor and beta-2-microglobulin can effectively provide prolonged expansion and anti-tumor activity in vivo as well as have reduced immunogenicity. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ostertag in view of Poirot and Barsov as applied to claims 1, 2, 3, 5, 6, 8, and 25 above, and further in view of Valton et al. (WO2015075195A1, of record), hereinafter, Valton, and Brando et al, (Brando, Clara, et al. Journal of leukocyte biology 78.2 (2005): 359-371, of record), hereinafter Brando. 
The inventions rendered obvious by the teachings of Ostertag in view of Poirot and Barsov have been discussed above and differ from the instant claimed invention in that knocking out KIR3DL2 is not disclosed.  
	However, Valton teaches methods of making engineered T cells for treating cancer (see entire document particularly the paragraph spanning pages 3 and 4).  It is further taught that T cells express immune checkpoint genes that down-modulate or inhibit immune responses, and that inactivating such genes in engineered T cells is expected to increase their therapeutic efficacy (see particularly page 19 under “Inactivation of Immune Checkpoint Genes”).  
Brando teaches that KIR3DL2 is an inhibitory receptor expressed on TALL-104 cells that inhibits TALL-104-mediated killing of target cells (see entire document, in particular, Abstract and “Role of NK cell receptors on effector function” section). 
	It would have been obvious to one of ordinary skill in the art to modify the CAR T cell disclosed by Poirot in view of Barsov such that KIR3DL2 is knocked out. One of ordinary skill in the art would have been motivated to make such a modification in order to enhance the effector function of the CAR T cells against target cells such as those expressing BCMA or other tumor associated antigens. This is because Valton teaches that immune cells in which inhibitory receptors have been removed have increased therapeutic efficacy and Brando teaches that KIR3D2L is an inhibitory receptor expressed on TALL-104 cells.  Therefore, one would expect that a CAR T cell in which KIR3DL2, TCR-alpha, and beta-2 microglobulin are not expressed can be used to more effectively target cells of interest such as cancerous cells. 

Claims 9, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ostertag in view of Poirot and Barsov, as applied to claims 1, 2, 3, 5, 6, 8, and 25 above, and further in view of Kruse et al. (Kruse, Carol A., et al. Cancer research 60.20 (2000): 5731-5739, of record), hereinafter Kruse.  
Ostertag in view of Poirot and Barsov teaches all of the limitations of the claimed invention as discussed above except that the engineered immortalized T cell line comprising a chimeric antigen receptor (CAR) is TALL-104. 
However, Kruse teaches that TALL-104 is an IL-2-dependent human leukemic T-cell line that bear surface markers typical of CTLs and natural killer cells and display a MHC non-restricted tumoricidal activity, even after IL-2 deprivation (see entire document, in particular, Para. 3 under “Introduction”). 
It would have been obvious to one of ordinary skill in the art to modify the engineered immortalized T cell line comprising a CAR disclosed by Ostertag in view of Poirot and Barsov such that the T cell line is TALL-104. One would have been motivated to make such a modification because the TALL-104 cell line has the ability to discriminate between tumor and normal cells. The usefulness of lethally irradiated TALL-104 cells for treating a variety of tumors in cellular therapy schemes has been proposed after extensive preclinical studies. Further, allogeneic TALL-104 cells, used in place of the alloreactive CTLs, offer the advantage of not needing to be cultured individually for each patient but, rather, can be produced en batch for a large number of patients (Para. 2- 3 under “Introduction”). Therefore, one of ordinary skill in the art would expect that an engineered immortalized TALL-104 cell line comprising a CAR can effectively be used to target tumor cells in vivo. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ostertag in view of Poirot, Barsov and Kruse as applied to claims 1-3, 5, 6, 8-11, 13, 14, 16, and 25 above, and further in view of Valton et al. (WO2015075195A1, of record), hereinafter, Valton and Brando et al (Brando, Clara, et al. Journal of leukocyte biology 78.2 (2005): 359-371, of record), hereinafter Brando. 
	Ostertag in view of Poirot, Barsov, and Kruse teaches all of the limitations of the claimed invention as discussed above except that the TALL-104 cell line comprising a CAR does not express the endogenous T cell receptor KIR3DL2. 
However, Valton teaches methods of making engineered T cells for treating cancer (see entire document particularly the paragraph spanning pages 3 and 4).  It is further taught that T cells express immune checkpoint genes that down-modulate or inhibit immune responses, and that inactivating such genes in engineered T cells is expected to increase their therapeutic efficacy (see particularly page 19 under “Inactivation of Immune Checkpoint Genes”).  
Brando teaches that KIR3DL2 is an inhibitory receptor expressed on TALL-104 cells that inhibits TALL-104-mediated killing of target cells (see entire document, in particular, Abstract and “Role of NK cell receptors on effector function” section). 
	It would have been obvious to one of ordinary skill in the art to modify the CAR T cell disclosed by Ostertag in view of Poirot, Barsov, and Kruse such that KIR3DL2 is knocked out. One of ordinary skill in the art would have been motivated to make such a modification in order to enhance the effector function of the CAR T cells against target cells such as those expressing BCMA or other tumor associated antigens. This is because Valton teaches that immune cells in which inhibitory receptors have been removed have increased therapeutic efficacy and Brando teaches that KIR3D2L is an inhibitory receptor expressed on TALL-104 cells.  Therefore, one would expect that a CAR T cell in which KIR3DL2, TCR-alpha, and beta-2 microglobulin are not expressed can be used to more effectively target cells of interest such as cancerous cells. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 5, 6, 8, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-30 of copending Application No. 17/396,517 in view of Poirot et al (WO2015136001A1, of record), hereinafter, Poirot, and Barsov (Barsov, Eugene V. Immunotherapy vol. 3,3 (2011): 407-21, of record).
This is a provisional nonstatutory double patenting rejection.
	The co-pending claims recite an isolated polynucleotide encoding a chimeric antigen receptor comprising an extracellular domain having an FN3 domain that binds to BCMA and comprising an amino acid sequence of SEQ ID NO: 8-44, a hinge region of SEQ ID NO: 3, a transmembrane domain of SEQ ID NO: 4, and an intracellular signaling domain comprising a costimulatory domain of SEQ ID NO: 5 and a primary signaling domain of SEQ ID NO: 6 (co-pending claims 14 and 17). The amino acid sequences of the hinge region, extracellular domains, transmembrane domains, and intracellular signaling domains correspond to the SEQ ID NOs presently recited in the instant claims. The nucleic acid encoding the CAR renders the polypeptide obvious. 
The co-pending claims do not teach that the T cell is an immortalized T cell line that does not express at least one endogenous T cell receptor and beta-2-microglobulin (B2M). 
However, Poirot teaches an engineered T cell in which beta 2-microglobulin (B2M) and at least one T cell receptor component such as TCR-alpha are knocked out to make the T cell less alloreactive (see entire document, in particular, Abstract, Summary of Invention, and Claims). Specifically, the inhibition of expression of B2M is achieved by using an antisense oligonucleotide, ribozyme, or interfering RNA (RNAi) molecule. Further, a TAL-nuclease, meganuclease, zing-finger nuclease (ZFN), or RNA guided endonuclease (such as, Cas9) can be used to selectively inactivate genes encoding components of the TCR complex, including those involved in self recognition (Page 6, Ln. 1-9). 
Barsov further teaches the immortalization of human antigen-reactive T cells by introducing the ectopically expressed TERT gene (see entire document, in particular, Pages 8 – 11 under “TERT-immortalized Human T cells maintain Antigen Specificity & Primary Cell Characteristics” section).
It would have been obvious to one of ordinary skill in the art to modify the CAR T cells disclosed by co-pending claims such that they are immortalized and do not express an endogenous T cell receptor and beta-2-microglobulin. One of ordinary skill in the art would have been motivated to do so because knocking out an endogenous T cell receptor and beta-2-microglobulin make the T cells less alloreactive and TERT immortalization can be used to increase the survival of the T cells and to protect them from apoptosis (Page 9, Para. 2 under “Immortalization of human T-cell lines & clones by TERT overexpression” section). Therefore, one would expect that an immortalized engineered CAR T cell lacking an endogenous T cell receptor and beta-2-microglobulin can effectively provide prolonged expansion and anti-tumor activity in vivo as well as have reduced immunogenicity. 

Claims 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-30 of copending Application No. 17/396,517 in view of Poirot and Barsov as applied to claims 1, 2, 3, 5, 6, 8, and 25 above, and further in view of Valton et al. (WO2015075195A1, of record), hereinafter, Valton, and Brando et al, (Brando, Clara, et al. Journal of leukocyte biology 78.2 (2005): 359-371, of record), hereinafter Brando.
This is a provisional nonstatutory double patenting rejection.
The inventions rendered obvious by the teachings of the co-pending claims in view of Poirot and Barsov have been discussed above and differ from the instant claimed invention in that knocking out KIR3DL2 is not disclosed.  
	However, Valton teaches methods of making engineered T cells for treating cancer (see entire document particularly the paragraph spanning pages 3 and 4).  It is further taught that T cells express immune checkpoint genes that down-modulate or inhibit immune responses, and that inactivating such genes in engineered T cells is expected to increase their therapeutic efficacy (see particularly page 19 under “Inactivation of Immune Checkpoint Genes”).  
Brando teaches that KIR3DL2 is an inhibitory receptor expressed on TALL-104 cells that inhibits TALL-104-mediated killing of target cells (see entire document, in particular, Abstract and “Role of NK cell receptors on effector function” section). 
	It would have been obvious to one of ordinary skill in the art to modify the CAR T cell disclosed by the co-pending claims in view of Poirot and Barsov such that KIR3DL2 is knocked out. One of ordinary skill in the art would have been motivated to make such a modification in order to enhance the effector function of the CAR T cells against target cells such as those expressing BCMA or other tumor associated antigens. This is because Valton teaches that immune cells in which inhibitory receptors have been removed have increased therapeutic efficacy and Brando teaches that KIR3D2L is an inhibitory receptor expressed on TALL-104 cells.  Therefore, one would expect that a CAR T cell in which KIR3DL2, TCR-alpha, and beta-2 microglobulin are not expressed can be used to more effectively target cells of interest such as cancerous cells. 

Claims 9, 10, 11, 13, 14, and 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-30 of copending Application No. 17/396,517 in view of Poirot and Barsov as applied to claims 1, 2, 3, 5, 6, 8, and 25 above, and further in view of Kruse et al. (Kruse, Carol A., et al. Cancer research 60.20 (2000): 5731-5739, of record), hereinafter Kruse.  
This is a provisional nonstatutory double patenting rejection.
The co-pending claims in view of Poirot and Barsov teaches all of the limitations of the claimed invention as discussed above except that the engineered immortalized T cell line comprising a chimeric antigen receptor (CAR) is TALL-104. 
However, Kruse teaches that TALL-104 is an IL-2-dependent human leukemic T-cell line that bear surface markers typical of CTLs and natural killer cells and display a MHC non-restricted tumoricidal activity, even after IL-2 deprivation (see entire document, in particular, Para. 3 under “Introduction”). 
It would have been obvious to one of ordinary skill in the art to modify the engineered immortalized T cell line comprising a CAR disclosed by the co-pending claims in view of Poirot and Barsov such that the T cell line is TALL-104. One would have been motivated to make such a modification because the TALL-104 cell line has the ability to discriminate between tumor and normal cells. The usefulness of lethally irradiated TALL-104 cells for treating a variety of tumors in cellular therapy schemes has been proposed after extensive preclinical studies. Further, allogeneic TALL-104 cells, used in place of the alloreactive CTLs, offer the advantage of not needing to be cultured individually for each patient but, rather, can be produced en batch for a large number of patients (Para. 2- 3 under “Introduction”). Therefore, one of ordinary skill in the art would expect that an engineered immortalized TALL-104 cell line comprising a CAR can effectively be used to target tumor cells in vivo. 

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-30 of copending Application No. 17/396,517 in view of Poirot, Barsov and Kruse as applied to claims 1-3, 5, 6, 8-11, 13, 14, 16, and 25 above, and further in view of Valton et al. (WO2015075195A1, of record), hereinafter, Valton and Brando et al (Brando, Clara, et al. Journal of leukocyte biology 78.2 (2005): 359-371, of record), hereinafter Brando. 
This is a provisional nonstatutory double patenting rejection.
The co-pending claims in view of Poirot, Barsov, and Kruse teaches all of the limitations of the claimed invention as discussed above except that the TALL-104 cell line comprising a CAR does not express the endogenous T cell receptor KIR3DL2. 
However, Valton teaches methods of making engineered T cells for treating cancer (see entire document particularly the paragraph spanning pages 3 and 4).  It is further taught that T cells express immune checkpoint genes that down-modulate or inhibit immune responses, and that inactivating such genes in engineered T cells is expected to increase their therapeutic efficacy (see particularly page 19 under “Inactivation of Immune Checkpoint Genes”).  
Brando teaches that KIR3DL2 is an inhibitory receptor expressed on TALL-104 cells that inhibits TALL-104-mediated killing of target cells (see entire document, in particular, Abstract and “Role of NK cell receptors on effector function” section). 
	It would have been obvious to one of ordinary skill in the art to modify the CAR T cell disclosed by Ostertag in view of Poirot, Barsov, and Kruse such that KIR3DL2 is knocked out. One of ordinary skill in the art would have been motivated to make such a modification in order to enhance the effector function of the CAR T cells against target cells such as those expressing BCMA or other tumor associated antigens. This is because Valton teaches that immune cells in which inhibitory receptors have been removed have increased therapeutic efficacy and Brando teaches that KIR3D2L is an inhibitory receptor expressed on TALL-104 cells.  Therefore, one would expect that a CAR T cell in which KIR3DL2, TCR-alpha, and beta-2 microglobulin are not expressed can be used to more effectively target cells of interest such as cancerous cells. 


Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
With respect to the rejection of claims under 35 U.S.C. 103, Applicant argues that Ostertag discloses chimeric antigen receptors comprising Centyrins (i.e. CARTyrins) and does not teach that the T cell is an immortalized T cell line that does not express at least one endogenous T cell receptor and beta-2-microglobulin (B2M) of the claimed invention which exhibit increased killing of BCMA-expressing cells and increased proliferation capacity per Examples 6-8 of the instant specification. Applicant asserts that artisans would not have been motivated to combine Ostertag with the other cited references because Ostertag teaches that CARTyrins derived from primary T cells are viable for an extended period of time and that an inducible proapoptotic polypeptide can be inserted into the CAR to induce apoptosis of primary T cells. Specifically, Ostertag shows that primary T cells expressing CARTyrin alone were viable at day 12 and day 19. Thus, Applicant states that artisans would not have motivated to develop an engineered immortalized T cell line expressing a CAR that results in increased proliferation capacity because such increased proliferation capacity was not needed in the Ostertag cells. As such, Applicant argues that Poirot and Barsov do not cure the deficiencies of Ostertag; and specifically states that Barsov discusses the unpredictable nature of TERT-immortalized T cells and therefore there is no reasonable expectation of success to arrive at the engineered immortalized T cell line expressing the CAR of the claimed invention. Applicant asserts that even in one were motivated to combine the references, there is no suggestion from the references, alone or in combination, that would provide artisans with reasonable expectation of success in producing an engineered immortalized T cell line expressing a CAR, wherein the CAR has an extracellular domain comprising an amino acid sequence of any one of SEQ ID NOs: 8-44 that results in increased killing of target cells expressing BCMA and increased proliferation capacity. Lastly, Applicant states that Kruse, Valton, and Brando do not remedy the deficiencies of Ostertag in view of Poirot and Barsov. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ostertag teaches a chimeric antigen receptor referred to as A08 comprising a BCMA-specific fibronectin type III (FN3) domain of SEQ ID NO: 41 which corresponds to the FN3 domain of SEQ ID NO: 17 recited in the instant claims as well as other components of the CAR molecule; Poirot teaches an engineered T cell in which beta 2-microglobulin (B2M) and at least one T cell receptor component such as TCR-alpha are knocked out to make the T cell less alloreactive, and Barsov teaches teaches the immortalization of human antigen-reactive T cells by introducing the ectopically expressed TERT gene. Thus, artisans would be motivated to modify the CAR T cells disclosed by Ostertag such that they are immortalized and do not express an endogenous T cell receptor and beta-2-microglobulin since 1) knocking out an endogenous T cell receptor and beta-2-microglobulin make the T cells less alloreactive as taught by Poirot and 2) TERT immortalization can be used to increase the survival of the T cells and to protect them from apoptosis as taught by Barsov. The Examiner further points out that the recitation of the term “comprising” in independent claim 1, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. As such, the engineered CAR T cells of the instantly claimed invention can further comprise additional elements such as centyrins regardless of whether or not the increased proliferative capacity offered by centyrins is needed. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased killing of target cells expressing BCMA and increased proliferation capacity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument of no reasonable expectation of success to arrive at the instantly claimed invention based on the unpredictable nature of TERT-immortalized T cells as disclosed by Barsov, Examiner notes that obviousness does not require absolute predictability, however, at least some degree of predictability is required (see MPEP 2143.02). Barsov discloses several examples of the successful immortalization using TERT overexpression in T cell on pages 9-10. For example, Barsov discloses that TERT gene overexpression increases the longevity of human CD4+ helper type- 1 or -2 T cells and prevents senescence and loss of effector functions of HIV-1 specific T cells (see Barsov, Page 9, under “Immortalization of human T cell lines and clones by TERT overexpression”). In addition to maintaining antigen-recognition and effector functions in vitro, TERT-overexpressing human tumor reactive T cells were found to maintain full antitumor reactivity in an in vivo cancer model (see Barsov, Page 9, under “Immortalized T cells and animal models”). Thus, there is at least some degree of predictability that the TERT overexpression can effectively increase the lifespan of T cells while antigen-recognition and effector functions are maintained even in vivo. 

Conclusion
Claims 26, 27, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644